Citation Nr: 1749841	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  06-37 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel




INTRODUCTION

The Veteran had active service from June 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the October 2005 rating decision, the RO denied service connection for a psychiatric disability.  In the March 2010 rating decision, service connection for a TBI was denied. 

The Board denied the Veteran's acquired psychiatric claim in a December 2010 decision and remanded the TBI claim to allow issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999f

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 memorandum decision, the Court vacated the Board's denial of service connection for an acquired psychiatric disorder and remanded the matter for further proceedings.  Memorandum decision at page 7.

Thereafter, in September 2012, the Board remanded the claims for additional evidentiary development.  A review of the record shows that the RO has complied with the remand instructions regarding the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for right shoulder instability, right shoulder osteoarthritis, and a total disability rating based on individual unemployability (TDIU) have been raised by the record in correspondence received in May 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A TBI was not present during active service, was not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's TBI is not related to his active service or any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2017). 

The Veteran was also afforded a VA medical examination in connection with his claim in May 2015.  38 C.F.R. § 3.159(c) (4) (2017).  After reviewing the record, the Board expressly finds that the examination report and medical opinion obtained are adequate.  The Board has considered the contentions of the appellant and his attorney to the effect that the VA examination is inadequate because the examiner failed to provide a rationale of her opinion, she was not thorough, did not adequately consider the Veteran's medical history, and did not adequately reflect the Veteran's current symptoms.  It was also asserted that the examiner failed to adequately consider the Veteran's lay statements and instead, relied on the lack of medical records.  See Third Party Correspondence received 03/13/2017.  However, the Board finds that the VA examiner's opinion was predicated on a full reading of all available records, including diagnostic testing.  The medical opinion also includes a detailed rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2017).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran seeks service connection for a TBI.  Specifically, he contends that he was found unconscious on the runway of El Paso International Airport during a tour of guard duty at Briggs Army Airfield sometime between July 1971 and November 1971 and was taken to William Beaumont General Hospital by ambulance.  He believes he suffered a head injury, but contends proper medical protocol was not followed and his TBI was overlooked.

Service treatment records are negative for complaints of or treatment for a TBI.  Notably, in an August 1971 report of medical history, the Veteran denied a head injury.  While the Veteran did report loss of memory or amnesias and periods of unconsciousness, a service treatment record dated in September 1971 indicates that such symptoms are associated with the appellant's orbital cervical headaches treated during active service.  

Post-service medical records are also negative for a diagnosis of a TBI or residuals of a head injury that are related to the Veteran's period of active service.  Notably in a July 2006 initial mental health screening interview, the Veteran specifically denied any head injury. 

The Veteran underwent a VA examination in May 2015.  At that time the examiner noted a diagnosis of vascular headaches and indicated that the condition was a residual of a TBI.  Notwithstanding, following a review of the claims file, a summary of the appellant's medical history, and examination of the Veteran, the examiner opined that due to the lack of evidence, the Veteran cannot be diagnosed with a head injury/TBI related to military service.  In so finding, the examiner noted that in the August 1971 report of medical history, the Veteran reported frequent to severe headaches and dizziness or fainting spells.  However, he denied a head injury.  Further, service treatment records pertaining to treatment for or a diagnosis of a head injury were not located in the claims file.  The examiner did note that headaches were reported in service.  Hence, if there is evidence of on-going headaches, then the current headaches are at least as likely as not a continuation of the headaches in service.  He indicated that the etiology of those headaches, however, remains unclear.  




Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a TBI.  

The probative evidence establishes that the Veteran did not suffer a TBI during service.  In this regard, service treatment records are negative for treatment for or a diagnosis of a TBI during military service.  Notably, in the August 1971 report of medical history, the Veteran specifically denied a history of head injuries.  While he did report loss of memory or amnesia and periods of unconsciousness, the service treatment records indicate that such symptoms are associated with the appellant's orbital cervical headaches treated during active service.  The Board acknowledges that the VA examiner indicated that vascular headaches are attributable to a TBI.  Nonetheless, after reviewing the evidence of record, she determined that there was no indication in the service treatments records of a TBI.  

The Board has considered the lay statements of record from the Veteran indicating that he suffered a TBI in service.  However, such statements are not supported by the contemporaneous evidence of record.  As noted above, the Veteran specifically denied a head injury in the August 1971 report of medical history at separation from active service.  Subsequent service treatment records are also negative for a head injury or a TBI.  Further, in post-service medical records, the appellant again denied a head injury.  The Board assigns more probative weight to the contemporaneous record than to the remote recollections of the Veteran made in the context of a claim for monetary benefits.  

The Board observes that the VA examiner indicated that the diagnosed headaches may be related to the headaches treated during service.  However, the issue of service connection for headaches is not currently on appeal.  The appellant and his representative are advised that, if the appellant would like to pursue any additional claims, he should do so pursuant to the requirements in 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

In summary, the preponderance of the evidence is against the claim of service connection for a TBI, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a traumatic brain injury (TBI) is denied.


REMAND

As detailed herein, the issue of entitlement to service connection for an acquired psychiatric disorder was remanded by the Board in September 2012.  A review of the claims filed indicates that the AOJ is still developing evidence which may be pertinent to the claim.  In this regard, in a September 2017 deferred rating, the RO requested that a mental health examination be scheduled in conjunction with the Veteran's pending claim for pension.  Correspondence was sent to the Veteran in October 2017 advising him that a VA examination was being scheduled.  

As the additional development could affect that outcome of the Veteran's service connection claim, the Board finds that deferral of the claim on appeal is warranted pending the development referenced above.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal, considering all the evidence of record including rhe results of the recent VA mental health examination.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


